IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                          :        ID No. 1502003769
                                           :        In and for Kent County
             v.                            :
                                           :
JAQUAN L. HARRIS                           :        RK15-02-0485-01 Rape 4th (F)
                                           :        RK 15-02-0486-01 Consp 2nd (F)

                                       ORDER

                              Submitted: January 8, 2018
                               Decided: March 29, 2018

      On this 28th day of March, 2018, upon consideration of Jaquan L. Harris=
(“Mr. Harris=@) Motion for Postconviction Relief, the Commissioner=s Report and
Recommendation (hereinafter AReport@), Mr. Harris= written objections to the Report
and the record in this case, it appears that:
      1.   Mr. Harris pled guilty on September 16, 2015 to one count of Rape in the
Fourth Degree, which was a lesser-included offense of the charged offense of Rape
in the Second Degree Without Consent.            He also pled guilty to one count of
Conspiracy in the Second Degree.
      2.   After a pre-sentence investigation, the Court sentenced Mr. Harris to a
combined eleven years at Level V, suspended after serving nine months, followed
by six months at Level IV, followed by one year at Level III probation.      Had Mr.
Harris gone to trial and been found guilty of all charges, he faced a potential
minimum mandatory sentence of ten years incarceration, with a further potential for
up to twenty-seven years incarceration.         He served his Level V time and then
completed his probation on December 5, 2017, during the objection period to the
Commissioner=s Report.
      3.   Harris did not appeal his conviction or sentence to the Delaware Supreme
Court. On January 11, 2016, Mr. Harris filed his first pro se Motion for
Postconviction Relief pursuant to Superior Court Criminal Rule 61, alleging
ineffective assistance of counsel.    The Court set a briefing schedule regarding Mr.
Harris= pro se motion.     Mr. Harris= trial counsel and the State then responded to his
allegations.      Prior to Mr. Harris filing his reply, Rule 61 counsel entered an
appearance in the matter.     The Court then granted Mr. Harris additional time to file
an amended postconviction motion and set a revised briefing schedule.
         4. After several filings from the parties, the Commissioner filed her Report
setting forth her reasons for recommending denial of the motion.       Mr. Harris then
filed an appeal from her Report.      At this stage of the process, Mr. Harris attacks
only one portion of the Report.      Namely, he argues that the Commissioner did not
address his argument that trial counsel failed to raise a valid suppression issue,
making his plea not knowing, voluntary, or intelligent.           The particular issue
involves trial counsel’s failure to file a suppression motion challenging his allegedly
illegal arrest in his home, without an arrest warrant.    He argues that such a failure
requires collateral relief from his conviction notwithstanding the fact that his
incriminating statements were given after he received Miranda warnings, and
waived his rights.
         5.   In support of his claim, Mr. Harris first relies upon the dissent in the
United States Supreme Court case New York v. Harris.1         In his written objections,
Mr. Harris candidly concedes that the majority in that decision found no
Constitutional violation regarding a statement made after a custodial interrogation,


1
    495 U.S. 14 (1990).

                                            2
notwithstanding that fact that the defendant was arrested earlier in his home without
a warrant. 2    The Supreme Court held that in such a situation, suppression was
inappropriate as to any statements made by the Defendant provided there was a valid
waiver under Miranda v. Arizona3 and provided there was otherwise probable cause
for his arrest.4 Here, Mr. Harris made statements during his custodial interrogation
after the police advised him of his Miranda rights, and he waived them.
Furthermore, as correctly noted by the Commissioner in her Report, there was
adequate probable cause to believe he had committed a crime, as evidenced by an
unchallenged search warrant that was issued regarding his house prior to the time of
his questioning.
       6. Since Mr. Harris cites no authority in his Rule 61 Motion that would have
provided trial counsel a basis for successfully raising this suppression issue, other
than the dissent in the Harris decision, the Court finds no error in trial counsel=s
failure to do so. To not raise a suppression issue based on United States
Constitutional law when there is no supportive mandatory authority to suppress the
challenged evidence, does not fall below an objective standard of reasonableness.
       7. In his objection to the Report, he also focuses on an allegedly higher level
of protection provided by the Delaware Constitution.               He does not, however,
provide support or argument regarding the application of the factors referenced in
Jones v. State5, that would be necessary to establish that Article I, Section 6 of the

2
   Id. at 20-21.
3
   384 U.S. 436 (1966).
4
   Harris, 495 U.S. at 20-21.
5
   745 A.2d 856 (Del. 1999). In Jones, the Supreme Court identified seven criteria necessary to
first examine before determining whether Delaware=s Constitution provides additional protection
above that provided by the United States Constitution. Id. at 864-65. In the absence of Mr.

                                              3
Delaware Constitution provides for the additional protection he seeks.                     In his
written objections, he argues that three Delaware Supreme Court cases, Winston v.
State6, Washington v. State7, and Roy v. State8, support a finding by this Court that
our Delaware Supreme Court would find this additional protection. However, in
one of those three decisions, Washington v. State, the Delaware Supreme Court cited
the Harris decision=s relevant holding (by the Majority) approvingly. Namely, it
recognized that an illegal arrest, in a home without a warrant, does not Aform a basis
for a suppression of an otherwise valid confession.@ 9 Furthermore, the other two
decisions he cites do not support the premise that the Delaware Supreme Court
would find such additional protection on State law grounds. The Court finds that
trial counsel=s failure to file a suppression motion prior to a guilty plea where there
was no Federal or State law basis to do so does not fall below the objective standard
of reasonableness required by Strickland. Accordingly, Mr. Harris does not meet
his burden to establish ineffective assistance of counsel on the basis argued in his
objections.
      NOW, THEREFORE, after a de novo review of the record in this matter, for
the reasons set forth herein, and also for the reasons stated in the Commissioner=s
Report and Recommendation dated November 30th, 2017;
      IT IS HEREBY ORDERED that the Commissioner=s Report and


Harris= argument regarding the application of these factors in the instant case, the Court declines
to address them.
6
  620 A.2d 859, 1993 WL 22014 (Del. 1993) (TABLE).
7
  653 A.2d 306, 1994 WL 716044 (Del. 1994) (TABLE).
8
  62 A.3d 1183 (Del. 2012).
9
  Washington, 1994 WL 716044, at *1.


                                                4
Recommendation is adopted by the Court in its entirety, as supplemented by this
Order. Accordingly, Mr. Harris= Motion for Postconviction Relief pursuant to
Superior Court Criminal Rule 61 is DENIED.


                                                      /s/Jeffrey J Clark
                                                           Judge




                                      5